Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 6/6/2018 were accepted.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claims 5-6, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a metrics and evaluation system configured to evaluate” in claims 1, 6, and 8,
And “a classification engine configured to perform” in claims 1, 2, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perng et al (US 20080126556 A1; filed 9/13/2006).

With regards to claim 1, Perng discloses a classification system for classifying documents in real time using natural language processing, the classification system comprising: at least one processor; at least one memory communicatively coupled to the processor, the at least one memory storing classification modules comprising (Perng, abstract: “A computer implemented method, system, and computer usable program code for classifying a data stream”): a tenant and domain judgement factory configured to classify a subset of documents from a present set of documents to be classified (Perng, paragraph 9: “The data stream is divided into a plurality of data segments. A classifier is selected for each of the plurality of data segments”), and generate a golden set of documents that represents an accurate classification of the subset of documents (Perng, paragraph 38: “When data stream 302 comes into classification system 300, some of the data in data stream 302, whose labels are known, is selected as training data 304”); a model repository configured to store a plurality of classification models, wherein each classification model was generated to originally classify a different set of documents than the present set of documents to be classified (Perng, paragraph 9: “A classifier is selected for each of the plurality of data segments. Each of a plurality of classifiers is clustered into states” paragraph 34: “Classification system 300 learns from a sequence of historical trained models and historical data instead of the current data.”); a metrics and evaluation system configured to evaluate a fitness level of each of the plurality of classification models to the present set of documents to be classified (Perng, paragraph 42: “Classification system 300, uses a high-level model to construct a model that best describes the current underlying class distribution for accurate classification;” Perng, paragraph 33: “When the system of the illustrative embodiments detects that the model of last summer is accurate in classifying the data from this summer, the system switches to that model by using the classifier trained with the data from last summer rather than the current classifier that is trained with the data from this spring”), by classifying the golden set using said each classification model and determining which classification model generates the most accurate classification of the golden set (Perng, paragraph 48: “Compatibility is used in the illustrative embodiments to measure the similarity between a model suggested by the state transition diagram and the model that best captures the current training data. There are many ways to perform an accuracy test. In general, for a training set D and classifier C, C is used to classify every data item in D and measure the number of misclassification where the class label output by C is different from the class label of the data item.”); and a classification engine configured to perform, in real time, classification on the remaining present set of documents to be classified, using the classification model that generated the most accurate classification of the golden set (Perng, Fig. 8: Perform classification using the stored classifiers in the current state 806).

With regards to claim 2, which depends on claim 1, Perng discloses wherein the classification engine is further configured to produce a classified output of the remaining present set of documents comprising judgements about the classification of each of the documents (Perng, paragraph 48: “Compatibility is used in the illustrative embodiments to measure the similarity between a model suggested by the state transition diagram and the model that best captures the current training data. There are many ways to perform an accuracy test. In general, for a training set D and classifier C, C is used to classify every data item in D and measure the number of misclassification where the class label output by C is different from the class label of the data item.”).

With regards to claim 7, which depends on claim 1, Perng discloses wherein the metrics and evaluation system evaluates the fitness of each of the plurality of classification models by: calculating at least one of precision, recall, and F1 statistics to evaluate how well each classification model has classified the golden set; ranking the at least one of precision, recall, and F1 statistics; and selecting the best ranked classification model to be used to classify the remaining set of documents in the classification engine (Perng, paragraph 48: “Compatibility is used in the illustrative embodiments to measure the similarity between a model suggested by the state transition diagram and the model that best captures the current training data. There are many ways to perform an accuracy test. In general, for a training set D and classifier C, C is used to classify every data item in D and measure the number of misclassification where the class label output by C is different from the class label of the data item.”).

 wherein the metrics and evaluation system is further configured to evaluate the fitness level of a combination of two or more classification models stored in the model repository (Perng, paragraph 51: “The models may be learned using traditional ensemble-based stream classifiers. A classifier ensemble is a combination of a set of classifiers. The simple way to combine them is to combine them linearly with a weight for the output of each classifier”) to the present set of documents to be classified, by classifying the golden set using the combination of two or more classification models and determining the combination of the two or more classification models generates the most accurate classification of the golden set (Perng, paragraph 48: “Compatibility is used in the illustrative embodiments to measure the similarity between a model suggested by the state transition diagram and the model that best captures the current training data. There are many ways to perform an accuracy test. In general, for a training set D and classifier C, C is used to classify every data item in D and measure the number of misclassification where the class label output by C is different from the class label of the data item.”).
Claims 9-10 recite substantially similar limitations to claims 1-2 respectively and are thus rejected along the same rationales.
Claims 15-16 recite substantially similar limitations to claims 7-8 respectively and are thus rejected along the same rationales.
Claims 17-18 recite substantially similar limitations to claims 1-2 respectively and are thus rejected along the same rationales.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perng in view of Skiles et al (US 20180314939 A1; filed 4/28/2017).

With regards to claim 3, which depends on claim 2, Perng does not disclose user interface configured to cause display of the classified output and enable user interaction with the classified output.
However, Skiles teaches user interface configured to cause display of the classified output and enable user interaction with the classified output (Skiles, Fig. 6: Document classification 131; paragraph 63: “The build classifier selectable option 601 is selectable to initiate generation of a document classifier. The settings selectable option 602 is selectable to enable the user to specify the classifier generation settings 123.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Perng and Skiles such that the invention displayed the classifications in the form of a GUI. This would have enabled the user to improve the classification accuracy (Skiles, paragraph 7: “improved document classification may result from enabling users who generate and use the documents to assign document classifications”).


With regards to claim 4, which depends on claim 3, Perng does not disclose yet Skiles teaches wherein the user interface is further configured to enable examination of the accuracy of the classified output by a user (Skiles, paragraph 43: “If none of the preliminary document classifiers 122 performs adequately (e.g., with accuracy greater than or equal to a threshold established by a performance criterion), the user may be prompted to increase the size of the supervised training data”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Perng and Skiles such that the accuracy of the trained classifier is communicated to the user. This would have enabled the “user to provide additional document classifications to improve the accuracy or other performance metrics of the preliminary document classifiers” (Skiles, paragraph 43).


Claims 11-12 recite substantially similar limitations to claims 3-4 respectively and are thus rejected along the same rationales.
Claim 19 recites substantially similar limitations to claim 3 and is thus rejected along the same rationales.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kolotienko (US20170293687A1): Teaches evaluating text classifier parameters.
Malik (US20120215727A1): Teaches training classifiers using validated documents.
Li (US 20090169097 A1): Teaches outputting a precision score along with classifier results.
Moerchen (US 20100332540 A1): Teaches calculating recall and precision for the evaluation of predictive models. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178